   8:19-cv-00527-RFR-SMB Doc # 62 Filed: 09/15/21 Page 1 of 2 - Page ID # 146




                               IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF NEBRASKA

JEROME COOK,

                           Plaintiff,                                                8:19CV527

        vs.                                                               THIRD AMENDED FINAL
                                                                           PROGRESSION ORDER
UNITED STATES OF AMERICA, and
DEPARTMENT OF VETERANS AFFAIRS,

                           Defendants.

      THIS MATTER is before the Court on the Plaintiff’s unopposed Motion to Amend
Scheduling Order. (Filing No. 60.) The motion is granted. Accordingly,

       IT IS ORDERED that the provisions of the Court’s previous Final Progression Orders
remain in effect, and in addition to those provision, progression shall be amended as follows:

         1)       The trial and pretrial conference will not be set at this time. The status conference
                  presently scheduled for September 23, 2021 is canceled. The status conference to
                  discuss case progression, the parties’ interest in settlement, and the trial and
                  pretrial conference settings will be held with the undersigned magistrate judge on
                  March 24, 2022 at 1:00 p.m. Counsel shall use the conferencing instructions
                  assigned to this case to participate in the conference. (Filing No. 17.)

         2)       The deadlines for identifying expert witnesses expected to testify at the trial, (both
                  retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts, (Fed. R.
                  Civ. P. 26(a)(2)(C)), are:

                           For the plaintiff(s):                         December 13, 2021
                           For the defendant(s):                         February 10, 2022

         3)       The deadlines for complete expert disclosures1 for all experts expected to testify at
                  trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts,
                  (Fed. R. Civ. P. 26(a)(2)(C)), are:

                           For the plaintiff(s):                         December 13, 2021
                           For the defendant(s):                         February 10, 2022
                           Plaintiff’s rebuttal:                         March 3, 2022


          1
            While treating medical and mental health care providers are generally not considered “specially retained
experts,” not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what
is stated within their treatment documentation. As to each such expert, any opinions which are not stated within that
expert’s treatment records and reports must be separately and timely disclosed.
8:19-cv-00527-RFR-SMB Doc # 62 Filed: 09/15/21 Page 2 of 2 - Page ID # 147




   4)    The deposition deadline, including but not limited to depositions for oral testimony
         only under Rule 45, is April 11, 2022.

             a. The maximum number of depositions that may be taken by the plaintiffs as a
                group and the defendants as a group is 12.

             b. Depositions will be limited by Rule 30(d)(1).

   5)    The deadline for filing motions to dismiss and motions for summary judgment is
         May 11, 2022.

   6)    The deadline for filing motions to exclude testimony on Daubert and related
         grounds is May 23, 2022.

   7)    The parties shall comply with all other stipulations and agreements recited in their
         Rule 26(f) planning report that are not inconsistent with this order.

   8)    All requests for changes of deadlines or settings established herein shall be directed
         to the undersigned magistrate judge. Such requests will not be considered absent a
         showing of due diligence in the timely progression of this case and the recent
         development of circumstances, unanticipated prior to the filing of the motion, which
         require that additional time be allowed.

   DATED this 15th day of September, 2021.

                                       BY THE COURT:

                                       s/ Susan M. Bazis
                                       United States Magistrate Judge
